Citation Nr: 1453366	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran also perfected an appeal as to the denial of the requests to reopen claims of service connection for depression and gastroesophageal reflux disease; however, the RO reopened and granted these claims in a May 2014 rating decision.  Thus, these issues are no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records which were considered by the agency of original jurisdiction (AOJ).

The issue of service connection for high cholesterol is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension is related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hypertension is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

First, the Veteran is service connected for diabetes mellitus.  See September 2002 rating decision.  Second, the medical records show that the Veteran was diagnosed with diabetes mellitus, new onset in 2002.  Thereafter, he was diagnosed with hypertension and prescribed blood pressure medication.  See, e.g., May 2002 Gonzaba private treatment record (diagnosis of diabetes mellitus); August 2002 VA diabetes mellitus examination (denying history of hypertension; examiner noting no vascular complications thus far); August 2003 VA treatment record (noting past history of diabetes but not hypertension); Gonzaba Medication List 1999-2007 (hypertension medication in 2004 but not 2002); May 2007 Gonzaba private treatment record (hypertension diagnosis); February 2009 VA examination (current hypertension diagnosis).

Third, the dispositive issue is whether there is a relationship between the current hypertension and service-connected diabetes mellitus.

There are two medical opinions against the Veteran's claim.  A February 2009 VA examiner determined that hypertension was not due to or secondary to the service-connected diabetes because there was normal renal function.  This opinion is probative as it is based upon pertinent medical records, including a review of the claims file, and provided a supporting rationale.  An April 2012 VA examiner determined that hypertension was less likely than not proximately due to or the result of the service-connected diabetes mellitus.  In so finding, the examiner indicated that the role of high insulin levels present in diabetics in raising arterial pressures is unclear and not established.  Diabetes mellitus as an endocrine condition is not a documented cause of secondary hypertension; the documented macrovascular complications from diabetes include coronary artery disease, peripheral arterial disease, and cerebral arterial disease, not hypertension.  This opinion is probative as it was also based upon a review of the evidence in the claims file and provided a supporting rationale.  

There are two medical opinions in support of the Veteran's claim.  Following a June 2005 VA diabetes mellitus examination, the examiner determined that the Veteran's hypertension was at least as likely as not a complication of diabetes because there was an effect on the vascular blood flow resulting in an increase in peripheral vascular resistance.  This opinion is probative as the examiner considered the Veteran's relevant medical history (including diabetes not affecting the kidneys and control of blood pressure with medication).  In a March 2010 written statement, a VA physician indicated that the Veteran's hypertension could very well be caused or exacerbated by his diabetes mellitus.  Although not accorded significant weight, this opinion supports the 2005 VA examiner's findings.  

Thus, there is medical evidence indicating hypertension is caused by diabetes mellitus and evidence that indicates it is not.  As the evidence is all significantly probative, the evidence is at least evenly balanced as to whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is granted.


REMAND

Regarding the claim of service connection for high cholesterol, it appears that there may be outstanding and potentially relevant VA treatment records not associated with the claims file.  The RO noted review of certain VA treatment records in the May 2014 supplemental statement of the case (SSOC). Some of these records are not contained in the record before the Board, and remand is therefore necessary.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the electronic claims file all outstanding records of treatment.  The May 2014 SSOC notes the RO's review of VA treatment records to April 2014; however, the corresponding records after early July 2012 are not in the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


